DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-14 in the reply filed on January 27, 2022 is acknowledged.
Claims 1-5 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 27, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2020 is considered by the examiner.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation reciting “said first and second clamp elements being secured respectively to first and second containers in order to join said cans in a pack for transport” is indefinite because the term “said cans” lacks antecedent basis as there is no prior recitation of cans in the claims. Since the clamp elements of the container holder of claim 6 are said to be configured to be secured to a first container and a second container, and claim 14 further specifies that the first and second containers are first and second beverage cans, the limitation of claim 13 directed to “said cans” appears to be referring to the previously-recited first and second containers and will be treated as such for the purposes of applying prior art. Thus, the Applicant could consider amending “said cans” in claim 13 to --said containers-- in order to overcome this rejection.
Regarding claim 14, the claim is rejected based on its dependency on claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 6, 7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Borg (US 2012/0073997) in view of Messmer et al. (US 2010/0181371).
Regarding claim 6, Borg teaches a sanitary snap-on multiple-can carrier and transport device (1; container holder) which facilitates bundling, storage, and transport of cans in multi-pack units (Abstract, Figs. 1-15).

    PNG
    media_image1.png
    680
    1037
    media_image1.png
    Greyscale

Fig. 1 of Borg (US 2012/0073997) showing a sanitary snap-on multiple can carrier (1) comprising six annular rings (10) arranged in a 2 x 3 matrix, joined together by coupling webs (20), and having downwardly projecting flanges (12) and raised flanges (40) that are capped with planar tops (42).


The device comprises multiple annular rings (10; first and second clamp elements), each having downwardly projecting flanges (12) which are provided with a multiplicity of arcuate hooks (50) designed so as to provide a snap-on fit with the top rim of a can (Figs. 1-2, [0016]-[0017]).
It is noted that the limitations reciting “configured to be secured to a first container” and “configured to be secured to a second container” are considered functional language related to the intended use of the first and second clamp elements and are accorded limited weight as the language does not further limit the structure of the product. Borg expressly teaches that the annular rings (10; clamp elements) of the can carrier and transport device (1; container holder) are capable of securing containers such as beverage cans ([0019], Figs. 6-15), thus meeting the claimed functional limitation. Borg does not expressly teach a label adhered to upper surfaces of the first and second clamp elements.
However, in the analogous art of labels for containers, Messmer et al. teaches a tamper-evident label (20; label) for a carton or other container, wherein the label has a pair of pads (22; first and second end portions opposing one another relative to a longitudinal axis of the label) joined together by a strip (24; intermediate portion extending along said longitudinal axis and disposed between and connecting the first and second end portions) (Abstract, claim 1, [0036], Figs. 1a-7). The strip (24; intermediate portion) has a transverse dimension that is smaller than respective transverse dimensions of the pads (22; end portions) (Figs. 1a-7). The strip may further have a plurality of cuts (32) made so that the strip defines a plurality of narrow strips (24’) ([0043], Figs. 5-7).
Messmer et al. further teaches that the opposing pads (22; end portions) are adhered to opposing flaps (14) of a carton such that, upon severing of the narrow strips (24T) by a person attempting to gain access to the carton, the severed ends (26) of the strips are displaced from one another, thereby alerting users that the carton has been 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the can carrier and transport device of Borg by adhering a label, such as the label of Messmer et al., to upper surfaces of the first and second clamp elements according to the claimed configuration, in order to improve the tamper prevention properties of the product, as taught by Messmer et al., for example by indicating that someone has tried to remove a container from the carrier prior to purchasing the multi-pack product. Furthermore, one of ordinary skill in the art would reasonably understand that when applying the label of Messmer et al. to the device of Borg, the strip (24; intermediate portion) of the label (20) would span a distance between first and second annular rings (10; clamp elements) and would be unadhered to the device (1; container holder).
Regarding claim 7, Borg in view of Messmer et al. teaches all of the limitations of claim 6 above, and while Borg does not expressly teach a label, Messmer et al. further teaches that the pads (22; end portions) of the tamper-evident label (20; label) are provided with pressure-sensitive adhesive to enable the label to be adhered to the respective flaps (14) of the carton ([0036], [0045]). It would have been obvious to one of ordinary skill in the art to modify the container assembly of Borg in view of Messmer et al. by providing the label with a pressure-sensitive adhesive on an underside thereof in 
Regarding claims 9 and 10, Borg in view of Messmer et al. teaches all of the limitations of claim 6 above. As noted above, Borg teaches the snap-on can carrier and transport device (1; container holder) comprising multiple substantially planar annular rings (10; clamp elements) [0016]. Each of the rings has a raised flange (40) that is capped with a substantially planar top (42; first, central region) and a second, perimeter region on which a plurality of arcuate standing ribs (14) are provided ([0016], Fig. 1), wherein the planar top region can be said to stand proud of the perimeter region in that it is raised above the surface of the perimeter region.
With respect to the configuration of the container assembly comprising the can carrier and transport device of Borg and the tamper-evident label of Messmer et al., one of ordinary skill in the art would reasonably understand that when applying the label of Messmer et al. to the device of Borg, the pads (22; end portions) of the label would be applied to the substantially planar tops (42; first, central regions) of the first and second rings (10; clamp elements) and not to the second, perimeter regions thereof.
Regarding claim 11, Borg in view of Messmer et al. teaches all of the limitations of claim 6 above, and Borg further teaches that the annular rings (10; clamp elements) are joined together by coupling webs (20; bridge members) ([0016], Figs. 1-4).
With respect to the configuration of the container assembly comprising the can carrier and transport device of Borg and the tamper-evident label of Messmer et al., one of ordinary skill in the art would reasonably understand that when applying the label of 
Regarding claim 12, Borg in view of Messmer et al. teaches all of the limitations of claim 6 above. As noted above, Borg teaches that the can carrier and transport device (1; container holder) comprises multiple annular rings (10; first and second clamp elements) and specifically illustrates an embodiment wherein six rings are arranged in a 2 x 3 matrix ([0016], [0020], Figs. 1-6).
It is noted that the limitation reciting “adapted to secure respective beverage cans thereto in order to yield a six-pack of said cans” is considered functional language related to the intended use of the clamp elements and is accorded limited weight as the language does not further limit the structure of the product. Borg expressly teaches that the annular rings (10; clamp elements) of the can carrier and transport device (1; container holder) are capable of securing containers such as beverage cans and that the device is capable of being used as a combination bundler and carrier for six-packs of cans ([0019]-[0020], Figs. 5-6), thus meeting the claimed functional limitation.
Regarding claim 13,
As noted above, Borg expressly teaches that the annular rings (10; clamp elements) of the can carrier and transport device (1; container holder) are capable of securing containers such as beverage cans in order to facilitate bundling, storage, and transport of cans in multi-pack units (Abstract, [0019], Figs. 6-15), thus meeting the claimed functional limitations.
Regarding claim 14, Borg in view of Messmer et al. teaches all of the limitations of claim 13 above. With respect to the limitation requiring that the first and second container are first and second beverage cans, respectively, it is noted that the claimed invention is drawn to a container assembly comprising a container holder and a label, not to the containers that the container assembly may be used to secure.
As explained above with respect to claims 6 and 13, the limitations directed to the use of the first and second clamp elements for securing first and second containers are considered functional language related to an intended use of the product and are accorded limited weight as the language does not further limit the structure of the claimed container assembly. As noted above, Borg teaches that the annular rings (10; clamp elements) of the can carrier and transport device (1; container holder) are capable of securing containers such as beverage cans ([0019], Figs. 6-15), thus meeting the claimed functional limitation.




Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Borg (US 2012/0073997) in view of Kennedy ‘786 (US 2015/0199786).
Regarding claim 6, Borg teaches a sanitary snap-on multiple-can carrier and transport device (1; container holder) which facilitates bundling, storage, and transport of cans in multi-pack units (Abstract, Figs. 1-15).

    PNG
    media_image1.png
    680
    1037
    media_image1.png
    Greyscale

Fig. 1 of Borg (US 2012/0073997) showing a sanitary snap-on multiple can carrier (1) comprising six annular rings (10) arranged in a 2 x 3 matrix, joined together by coupling webs (20), and having downwardly projecting flanges (12) and raised flanges (40) that are capped with planar tops (42).


The device comprises multiple annular rings (10; first and second clamp elements), each having downwardly projecting flanges (12) which are provided with a multiplicity of arcuate hooks (50) designed so as to provide a snap-on fit with the top rim of a can (Figs. 1-2, [0016]-[0017]).
It is noted that the limitations reciting “configured to be secured to a first container” and “configured to be secured to a second container” are considered 
However, in the analogous art of labels for containers, Kennedy ‘786 teaches a packaging material (30) having a communication member or advertising material (32; label) applied thereto ([0034]-[0035], Fig. 3). Kennedy ‘786 teaches that the packaging material may be in the form of a bag, box, envelope, or any other packaging means known to those of ordinary skill in the art [0034]. Kennedy ‘786 further teaches that the communication or advertising material may be in the form of a label, coupon, brochure, booklet, or the like [0034]. Kennedy ‘786 teaches that the communication member (32) in the form of a label can be applied to a release liner (48) and cut into the desired shape, including any advertising media desirable [0073].
Borg and Kennedy ‘786 differ from the claimed invention in that the references do not expressly teach a container assembly comprising a label having first and second end portions adhered to upper surfaces of first and second clamp elements such that an intermediate portion of the label is disposed between and connects the first and second end portions, has a transverse dimension perpendicular to respective transverse dimensions of the first and second end portions.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the can carrier and transport device of Borg by adhering a label, such as the label of Kennedy ‘786, to upper surfaces of the first and second clamp elements according to the claimed configuration, based on the suitability of the label for use as a communication member or advertising material for any packaging materials known in the art.
Furthermore, it would have been obvious to one of ordinary skill in the art to select an appropriate transverse dimension of an intermediate portion of the label relative to a transverse dimension of first and second end portions of the label according to the desired shape of the label based on the packaging material to which it is adhered and the advertising media to be displayed thereon, as suggested by Kennedy ‘786. One of ordinary skill in the art would reasonably understand that when applying the label of Kennedy ‘786 to the device of Borg, an intermediate portion of the label (32) would span a distance between first and second annular rings (10; clamp elements) and would be unadhered to the device (1; container holder).
Regarding claims 7 and 8, Borg in view of Kennedy ‘786 teaches all of the limitations of claim 6 above, and while Borg does not expressly teach a label, Kennedy ‘786 further teaches that the label (32) comprises a top layer (94) with a removable adhesive (A; pressure-sensitive adhesive coating), such as an ultra-removable adhesive, applied to a bottom surface (underside) thereof so that the label can be removed from the packaging material (30) without leaving any adhesive residue thereon ([0041], [0045], [0050], Figs. 3, 5). Kennedy ‘786 teaches that the adhesive (A) may be provided either on the entire bottom surface of the top layer (94) of the label (32) or only 
It would have been obvious to one of ordinary skill in the art to modify the container assembly of Borg in view of Kennedy ‘786 by providing the modified label with a pressure-sensitive adhesive on an entire surface of the underside thereof, as taught by Kennedy ‘786, so as to enable the label to be removably adhered to the can carrier and transport device. One of ordinary skill in the art would reasonably understand that when applying the modified label of Kennedy ‘786 having an adhesive (A) provided on a bottom surface thereof to the device of Borg, the end portions of the label would be adhered to the respective planar tops (42; upper surfaces) of the rings (10; clamp elements) via the pressure-sensitive adhesive.
Regarding claims 9 and 10, Borg in view of Kennedy ‘786 teaches all of the limitations of claim 6 above. As noted above, Borg teaches the snap-on can carrier and transport device (1; container holder) comprising multiple substantially planar annular rings (10; clamp elements) [0016]. Each of the rings has a raised flange (40) that is capped with a substantially planar top (42; first, central region) and a second, perimeter region on which a plurality of arcuate standing ribs (14) are provided ([0016], Fig. 1), wherein the planar top region can be said to stand proud of the perimeter region in that it is raised above the surface of the perimeter region.
With respect to the configuration of the container assembly comprising the can carrier and transport device of Borg and the communication member or advertising material of Kennedy ‘786, one of ordinary skill in the art would reasonably understand that when applying the modified label (32) of Kennedy ‘786 to the device of Borg, the 
Regarding claim 11, Borg in view of Kennedy ‘786 teaches all of the limitations of claim 6 above, and Borg further teaches that the annular rings (10; clamp elements) are joined together by coupling webs (20; bridge members) ([0016], Figs. 1-4).
With respect to the configuration of the container assembly comprising the can carrier and transport device of Borg and the communication member or advertising material of Kennedy ‘786, one of ordinary skill in the art would reasonably understand that when applying the modified label (32) of Kennedy ‘786 to the device of Borg, an intermediate portion of the label would extend over but not contact the coupling web (20; bridge member).
Regarding claim 12, Borg in view of Kennedy ‘786 teaches all of the limitations of claim 6 above. As noted above, Borg teaches that the can carrier and transport device (1; container holder) comprises multiple annular rings (10; first and second clamp elements) and specifically illustrates an embodiment wherein six rings are arranged in a 2 x 3 matrix ([0016], [0020], Figs. 1-6).
It is noted that the limitation reciting “adapted to secure respective beverage cans thereto in order to yield a six-pack of said cans” is considered functional language related to the intended use of the clamp elements and is accorded limited weight as the language does not further limit the structure of the product. Borg expressly teaches that the annular rings (10; clamp elements) of the can carrier and transport device (1; container holder) are capable of securing containers such as beverage cans and that 
Regarding claim 13, Borg in view of Kennedy ‘786 teaches all of the limitations of claim 6 above. As explained above with respect to claim 6, it is noted that the limitations directed to the first and second clamp elements being secured respectively to first and second containers are considered functional language related to the intended use of the clamp elements and are accorded limited weight as the language does not further limit the structure of the product. The additional limitation reciting “in order to join said cans in a pack for transport” is also considered functional language related to an intended use that does not further limit the structure of the product.
As noted above, Borg expressly teaches that the annular rings (10; clamp elements) of the can carrier and transport device (1; container holder) are capable of securing containers such as beverage cans in order to facilitate bundling, storage, and transport of cans in multi-pack units (Abstract, [0019], Figs. 6-15), thus meeting the claimed functional limitations.
Regarding claim 14, Borg in view of Kennedy ‘786 teaches all of the limitations of claim 13 above. With respect to the limitation requiring that the first and second container are first and second beverage cans, respectively, it is noted that the claimed invention is drawn to a container assembly comprising a container holder and a label, not to the containers that the container assembly may be used to secure.
As explained above with respect to claims 6 and 13, the limitations directed to the use of the first and second clamp elements for securing first and second containers are considered functional language related to an intended use of the product and are .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Protect Our Planet” (https://hopworksbeer.com/do-good/protect-our-planet, captured November 1, 2019, cited by the Applicant on the IDS filed 02/17/2020) is acknowledged as additional evidence that labels provided on upper surfaces of multi-pack can clips for advertising or marketing purposes were well-known before the effective filing date of the claimed invention (see photograph on p. 2 of reference provided by Applicant).
Similar to Kennedy ‘786, Kennedy ‘111 (US 2013/0192111) teaches advertising media in the form of a label for application to a substrate such as product packaging (Abstract).
Dietz et al. (US 2004/0021312) teaches an adhesive security label for indicating whether an article has been tampered with ([0008], Figs. 1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785
                                                                                                                                                                                                        /LAURA C POWERS/Primary Examiner, Art Unit 1785